DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MULTI-CHANNEL COMMUNICATIONS USING TIMESLOTS.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/682,802, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Application No. 62/682,802 does not provide support for at least claims 2, 5-8, 10, 13-20.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
	None of the instant claims invoke U.S.C. 112(f).  The various nodes configured to communicate wirelessly are structure, and a circuit is structure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 9, 12, 17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No 2013/0229996 A1 to Wang et al. (“Wang”) [provided by Applicant].
As to claim 1, Wang discloses a system for increasing capacity and throughput in a wireless network (§9, 79-83:"multi-user parallel channel access, MU-PCA" ), the system comprising: a plurality of wireless nodes configured to communicate wirelessly with one another on respective frequency channels according to a schedule (§81: "allow packets to/from multiple STAs to be transmitted from/to the AP on multiple frequency 
a receiver circuit configured to receive the transmissions from the first and the second transmitting wireless nodes simultaneously and on separate frequency channels (§81: "allow packets to/from multiple STAs to be transmitted from/to the AP on multiple frequency bands simultaneously, with one STA on one or more channels", Fig. 2A, 2B; para. 0264, A processor in association with software may be used to implement a radio frequency transceiver for use in a WTRU, UE, terminal, base station, RNC, or any host computer); and
a transmitter circuit configured to generate acknowledgment packets for the first and the second transmitting wireless nodes upon receipt of the transmissions by the receiving wireless node (§78, 101, 103, 133-138, ACK, G-ACK; para. 0264, A processor in association with software may be used to implement a radio frequency transceiver for use in a WTRU, UE, terminal, base station, RNC, or any host computer).
As to claim 4, Wang further discloses the system of claim 1, wherein the transmitter circuit of the receiving wireless node is configured to transmit on multiple channels simultaneously, and wherein the receiving wireless node is configured to transmit at least a portion of first and second acknowledgment packets to the first and the second transmitting wireless nodes simultaneously (§101, 103, figs. 6-8, ACKs sent at same timeslots, over different channels).
As to claim 9, see similar rejection to claim 1.  The system teaches the method.

As to claim 17, see similar rejection to claim 1.  The preamble of claim 17 is not given patentable weight, and the network manager of claim 17 is mapped to the receiving node of claim 1.
As to claim 19, see similar rejection to claim 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No 2013/0229996 A1 to Wang et al. (“Wang”) [provided by Applicant] in view of U.S. Publication No. 2019/0191463 A1 to NAMBA et al. (“Namba”).
As to claim 3, Wang does not further disclose the system of claim 1, wherein the transmitter circuit of the receiving wireless node is configured to transmit on a single channel at a time, and wherein the receiving wireless node is configured to transmit the acknowledgment packets to the first and the second transmitting wireless nodes in subsequent time periods of the respective timeslot.
Namba discloses an AP transmits an ACK1 to STA1 at a first time period and ACK2 to STA2 at a different time period (fig. 5, para. 0045).
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the ACKs of Namba into the invention of Wang. The suggestion/motivation would have been to provide a guard terminal apparatus, an access point, a radio communication apparatus, and a transmission method that can improve communication efficiency in a case that there is interference 
As to claim 11, see similar rejection to claim 3.  The system teaches the method.
As to claim 18, see similar rejection to claim 3.
Claims 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No 2013/0229996 A1 to Wang et al. (“Wang”) [provided by Applicant] in view of U.S. Publication No. 2016/0330714 A1 to HEDAYAT.
As to claim 5, Wang further discloses the system of claim 1, having a separate antenna, (§212, antennas at AP side shared with multiple users).
Wang does not expressly disclose wherein the transmitter circuit of the receiving wireless node comprises first and second narrow band radio circuits and the transmitter circuit is configured to generate the first acknowledgment packet using the first narrow band radio circuit and the second acknowledgement packet using the second narrow band radio circuit.
HEDAYAT discloses antenna unit has one or more antennas for MU-MIMO (para. 0035) and there is an RF transmitter for each transmit chain (para. 0048), transmitter connects to antennas (fig. 2), i.e. together each are a transmit circuit, and the AP (e.g., 210 or 211 of the AP) partitions the sub-bands for a MU ACK frame such that multiple relatively narrow sub-bands are assigned to ACK frames (para. 0151).
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the ACKs of HEDAYAT into the invention of Wang. The suggestion/motivation would have been to multiplex 
As to claim 13, see similar rejection to claim 8.  The system teaches the method.
Claims 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No 2013/0229996 A1 to Wang et al. (“Wang”) [provided by Applicant] in view of U.S. Patent No. 10,034,227 B1 to Jiang et al. (“Jiang”).
As to claim 6, Wang further discloses the system of claim 4, wherein: the transmitter circuit and the receiver circuit share a common antenna (§257-260; fig. 2B, one antenna illustrated from AP 204).
Wang does not expressly disclose the transmitter circuit and the receiver circuit each comprise a wideband radio circuit that share a common antenna, and the transmitter circuit is configured to generate both the first and the second acknowledgment packets using the wideband radio circuit.
Jiang discloses multi-station acknowledgements that are broadcast in the wide-band frame for all of the station devices trying to associate with the access point, transceiver with transmitter and receiver within Wi-Fi component 208 (i.e. wideband radio circuit) of AP (fig. 2, col. 5, lines 65 to col. 6, lines 12).
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the ACKs of Jiang into the invention of Wang. The suggestion/motivation would have been to use trigger-based uplink single user transmission (Jiang, col. 2, lines 5-12). Including the ACKs of Jiang into the 
As to claim 14, see similar rejection to claim 6.  The system teaches the method.
Claims 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No 2013/0229996 A1 to Wang et al. (“Wang”) [provided by Applicant] in view of U.S. Publication No. 2017/0013559 A1 to SUMITOMO et al. (“Sumitomo”).
As to claim 7, Wang does not expressly disclose the system of claim 1, wherein: the plurality of wireless nodes form a battery monitoring system and are positioned to monitor at least one parameter of a vehicle battery, and the receiving wireless node comprises a network manager of the battery monitoring system.
Sumitomo discloses when the telematics service center 2 receives a request for information distribution from the mobile phone 5, the telematics service center 2 requests the vehicle mounted equipment 9 in which the battery state monitoring means is mounted to transmit battery state information and distributes the battery state information received in response to the request to the mobile phone 5. Further, when the telematics service center 2 receives a transmission request of battery charging information from the vehicle mounted equipment 9 of the vehicle 4 to the mobile phone 5, the telematics service center 2 distributes the battery charging information to the mobile phone 5 of the user (para. 0020).  Note that there are base stations providing service to mobile phone 5 and vehicle 4 (para. 0026-0028, fig. 1), i.e. AP and STAs as in Wang.


As to claim 15, see similar rejection to claim 7.  The system teaches the method.


Claims 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No 2013/0229996 A1 to Wang et al. (“Wang”) [provided by Applicant] in view of U.S. Publication No. 2015/0119021 A1 to SONG et al. (“Song”).
As to claim 8, Wang does not expressly disclose the system of claim 1, wherein the receiver circuit of the receiving wireless node comprises: first and second antennas; a first wideband radio circuit connected to receive the transmissions through the first antenna; a second wideband radio circuit configured to receive the transmissions through the second antenna; and a digital signal processing circuit configured to receive wideband signals from both the first and the second wideband radios and generate redundant first and second baseband signals from the wideband signals.

Song discloses while the antenna 1450 is shown in FIG. 14 as a single antenna, the receiver can include a plurality of antennas. The RF processor 1410 can include a plurality of RF chains (para 0136).  Furthermore, fig. 4, which is a receiver, contains a 
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the receiver of Song into the invention of Wang. The suggestion/motivation would have been to implement signal processing in a wireless communication system (Song, para. 0002). Including the receiver of Song into the invention of Wang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Song.
As to claim 16, see similar rejection to claim 8.  The system teaches the method.
Allowable Subject Matter
Claims 2, 10, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160345347 A1 at para. 0070 discloses upon receipt of the transmitted signal, the eNB 1330 performs wideband signal processing on the received signal at a WB RF unit, a WB A/D unit, and a WB FFT unit, generating baseband signals in the frequency domain. The eNB 1330 then performs baseband processing on the baseband signals independently to obtain data streams transmitted by the UE 1310.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463